Enacting in accordance with the authority conferred by sections 148, 171, of the Constitution of 1901, the Legislature abolished all chancery courts in this state. Gen. Acts 1915, pp. 279, 280. The legislative intent to abolish all chancery courts appears, expressly, in section 5 of the act cited. This action consisted with the authority thus stated in Constitution, § 171:
"The Legislature shall have the power to abolish any court, except the Supreme and the probate courts, whenever its jurisdiction and functions have been conferred upon some other court."
The "jurisdiction and functions" of the chancery courts were conferred, by the cited act of 1915, upon the circuit courts, and *Page 320 
thereupon, by the act cited, the chancery courts were abolished, as declared in section 5 thereof. The obviously sound pronouncement in both Smith v. Stiles, 195 Ala. 107,70 So. 905, and Osborn v. Henry, 200 Ala. 353, 76 So. 119, was that all chancery courts were abolished by the act cited. The abolition of the chancery courts abolished the theretofore existing constitutional offices and officers called chancellors and registers in chancery. Perkins v. Corbin, 45 Ala. 103; Hawkins, Treas., v. Roberts, 122 Ala. 130, 27 So. 327.
It is only trite to observe that, since the abolition of the chancery courts and the offices of chancellor and register in chancery, no such constitutional offices as chancellor and register in chancery have existed or now exist. The chancellor and the register in chancery mentioned in Constitution, § 166, having had no existence since the abolition effected by the cited act of 1915, no possible repository of the power of removal therein provided, viz. the chancellor, and no possible object, viz. the register, upon whose tenure it might be exercised, have existed since the abolition was thus effected. It results, necessarily, that circuit judges are not chancellors within the purview of Constitution, § 166. The "register of the circuit court," created by section 12 of the Act approved September 25, 1915 (Gen. Acts 1915, pp. 811, 812), is not the register in chancery mentioned in the Constitution (section 166, among others). The register created by the cited act is a purely statutory "county officer." Touart v. State ex rel., 173 Ala. 461, 56 So. 211. If section 12 of the cited act of 1915 provides a term for the "register of the circuit court," a county officer, he is alone removable by impeachment, under Constitution, § 175, for the causes defined in § 173 of the Constitution. Williams v. Swartz, 197 Ala. 40, 72 So. 330, Ann. Cas. 1918D, 869. That section (12) of the act of 1915 (Gen. Acts 1915, pp. 811, 812) prescribes a term for the "register of the circuit court" is clear. The term provided is coincident with that of the circuit judge appointing him. The impairment of the terms of the circuit judges is forbidden by section 155 of the Constitution.
The provision of section 12 of the cited act (Gen. Acts 1915, p. 811), undertaking to authorize the removal of the "register of the circuit court" at the pleasure of the judge, is, hence, in conflict with sections 173 and 175 of the Constitution, and void; impeachment, as therein provided, being the exclusive method for the removal of such "county officers" — a method that assures the "register of the circuit court" a trial pursuant to due course of law. The circuit judge was and is without power, for any cause, to remove the register of the circuit court of Coosa county; he (Batson) having been duly appointed by Circuit Judge Brewer in January, 1917, and entitled, unless removed under sections 173, 175, of the Constitution, to hold and serve in the office of register of that circuit court for the full term of six years.
The decision in Osborn v. Henry, 200 Ala. 353, 76 So. 119, does not, in any respect, invite or justify the view that section 166 of the Constitution applies to the "register of the circuit court," an office created by the cited act of 1915. That case involved the "Jefferson county amendment" to the Constitution, and the interpretation of the local act putting that amendment into operation in Jefferson county only. Instead of Osborn v. Henry, supra, being an authority for affirmance of the action of removal undertaken to be entered below, or for the view that section 166 of the Constitution of 1901 yet authorizes the removal of registers of the circuit courts by the judge, it is a direct ruling to this effect: That the chancery courts, the chancellors and the "registers in chancery" were completely abolished by the act of 1915 (Gen. Acts 1915, pp. 279, 280); necessarily concluding that the "register of the circuit court" is a statutory, not a constitutional, officer, and not subject to the now aborted provisions of section 166 of the Constitution of 1901.
Hence the writer withdraws his concurrence from the opinion delivered on original consideration, and holds that the application for rehearing should be overruled, for the reasons hereinabove stated.
ANDERSON, C. J., and THOMAS, J., concur in the opinion of McCLELLAN, J.